Citation Nr: 1230251	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  11-22 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to service connection for bilateral tinnitus.




ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The RO denied the Veteran's claim and he timely appealed. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that some private medical evidence remains outstanding and a clarifying medical opinion is warranted. The Veteran's appeal must be remanded in accordance with the duty to assist. 

During the course of his appeal, the Veteran identified two (2) private physicians with records pertinent to his claim: Dr. Waldo and Dr. Lunde. The record reflects that VA sent multiple records requests to both providers, but received no responses. Although the Veteran has contended that he spoke with each physician's office and confirmed that the requested records had been sent to VA, the claims file reflects no other evidence that the physicians had submitted the records. The Veteran submitted his own copies of records from Dr. Lunde dated through October 26, 2009 and stated that any records from Dr. Waldo would be "ancillary" to the records from Dr. Lunde. Subsequently, he submitted a 2010 statement indicating that Dr. Lunde had provided an opinion as to the etiology of tinnitus. As none of the treatment notes from Dr. Lunde that are associated with the claims file reflect any medical opinion as to etiology, the RO/AMC should attempt to obtain and add to the file copies of any outstanding, pertinent private medical evidence. 

The Veteran was afforded a VA audiology examination in August 2010. Although the examination report reflects that the examiner reviewed the claims file, there is no indication that he reviewed the private medical evidence submitted by the Veteran (based on date of receipt, the private evidence may not have been associated with the claims file at the time of the examination). The examiner opined that tinnitus was not likely to have originated during, or as a result of, the Veteran's service because "no hearing loss or significant hearing threshold shifts occurred while on active duty." However, audiograms associated with in-service examinations in September 1964, February 1966, November 1967, August 1968 reflect shifts of up to 20 decibels at measured thresholds. 

The unaddressed threshold shifts, as well as the timing of the association of private medical evidence, raise a question as to whether the examiner may not have had knowledge of all relevant case facts at the time he rendered his opinion.  The Board finds that another VA medical opinion is warranted. See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 300 (2008). If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. See 38 C.F.R. § 4.2.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Provide the Veteran with an opportunity to submit any additional evidence that is not of record. Send him the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from Dr. Lunde dated after October 26, 2009 and records from Dr. Waldo. Make a minimum of two (2) attempts to obtain records from each physician. If any records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

2. Gather any available records of VA medical treatment and associate them with the claims file.

3. Subsequently, return the Veteran's claims file to the August 2010 VA examiner in accordance with 38 C.F.R. § 4.2. If that examiner is not available, provide the claims file to another examiner of suitable background and experience to render an opinion as to whether the Veteran's claimed tinnitus is likely related to any incident of his active duty service. The examiner is specifically requested to review the private medical evidence of record and all in-service audiology test results. The examiner is also requested to discuss any private contentions as to the etiology of tinnitus as well as the documented in-service threshold shifts.

The examiner must specifically acknowledge receipt and review of the claims folder and this remand in any report generated. If the 2010 examiner is not available, any new examiner may schedule an examination of the Veteran if deemed necessary to provide the requested opinions.

In all conclusions, the examiner must explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete explanation for his or her opinion with reference to pertinent evidence within the claims file. If the examiner is not able to provide an opinion, he or she should explain why.

4.  After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.

5. Readjudicate the Veteran's claim of entitlement to service connection. If any benefit sought remains denied, the Veteran (and his representative, if any) must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


